Citation Nr: 1603131	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-19 050
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to June 1953.  He died in June 2003 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota, which determined that the claim for service connection for the cause of the Veteran's death remained denied because the evidence was not new and material.    

In August 2014, the appellant submitted an annotated copy of the February 1963 rating decision, and raised an "inferred claim" for accrued benefits to include service connection for residuals of a blast injury and acoustic trauma based on clear and unmistakable error (CUE) in an unappealed February 19, 1963 rating decision.  In February 2015, the appellant submitted annotated medical records, in which she raised an "inferred claim" for accrued benefits to include service connection for Meniere's syndrome as secondary to service-connected ear disabilities based on CUE in an unappealed September 13, 1989 rating decision that denied service connection for Meniere's syndrome.  On February 2015, VA Form 21-4128, Statement in Support of Claim as well as May and December 2015 statements, the appellant raised an "inferred claim" for accrued benefits to include service connection for traumatic brain injury (TBI) and concussive force trauma based on CUE in an unappealed February 19, 1963 rating decision denied service connection for acoustic trauma and an unappealed June 23, 1999 rating decision denying service connection for residuals of cerebral concussion).  In the December 2015 statement, the appellant also reported that the June 1999 determination denying service-connection for cerebral concussion was made based on the claim being "not well grounded."  She indicated that it was an error not to have reconsidered and granted the claim once VA "overturned" the well-grounded requirement (with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA)) as the Veteran was a medical doctor and had reported in a May 1989 letter that he had frontal lobe atrophy, a symptom of TBI and the September 1989 VA examiner's acknowledgement of a residual of a blast injury service.  In a May 2015 statement associated with her substantive appeal, the appellant requested a review of the prior determination in 2003 denying entitlement to DIC due to the all of the errors and oversight contained in that decision.  While there was no claim of CUE pending at the time of the Veteran's death, which is a pre-requisite for the consideration of an accrued benefits claim, the Board refers the matter to the Agency of Original Jurisdiction (AOJ) for any action deemed appropriate. 

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in September 2003, the RO denied service connection for the cause of the Veteran's death. 
 
2.  Evidence added to the record since the final September 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 
 


CONCLUSIONS OF LAW

1.  The September 2003 decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's death certificate reflects that he died in June 2003 as a result of pneumonia with sepsis due to or as a consequence of severe, rapidly progressing dementia/Alzheimer's type.  Coronary artery disease was also listed as a condition contributing to death, but not resulting in the underlying cause of death.  At the time of his death, the Veteran was service-connected for chronic bilateral otitis media, nonsupportive with bilateral hearing loss, and bilateral tinnitus aurium.

The appellant filed her original claim for service connection for the cause of the Veteran's death in June 2003.  Such claim was denied in a June 2003 rating decision that considered the Veteran's service treatment records and his death certificate.  Specifically, the RO determined that service treatment records did not show complaints or treatment for chronic pneumonia, no evidence was received showing complaints or treatment for chronic pneumonia during service or within a short period of time after separation from service and continuing until death, and no evidence had been received showing that  the Veteran's service-connected chronic bilateral otitis media with hearing loss and tinnitus caused or contributed to the Veteran's death.  The rating decision noted that the cause of death was recorded as: pneumonia with sepsis.  The RO determined that service connection for the cause of the Veteran's death was denied since the evidence failed to show that it was related to military service.  

In June 2003, the appellant was advised of the decision and her appellate rights.  Thereafter, in August 2003, she submitted a VA Form-21,534, VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC) or Death Pension by a surviving Spouse or Child.  In a September 2003 determination letter, the RO, inter alia, denied entitlement to DIC because there was no evidence to show that the Veteran's death was related to military service and referred to the June 26, 2003 rating decision.  At the time of the September 2003 denial, the evidence of record included the Veteran's June 2003 death certificate as well as a June 2003 VA Form 119, Report of Contact; service treatment records; VA Form 21-530, Application for Burial Benefits received in June 2003; June 2003 rating decision; VA Form 21-534, Application for DIC or Death Pension by a surviving Spouse or Child dated in August 2003; marriage certificate; divorce decree; correspondence; VA and private treatment records, prior claims and rating decisions ultimately granting service connection for chronic bilateral otitis media, nonsupportive with bilateral hearing loss, and bilateral tinnitus aurium as well as claims and rating decisions denying service connection for acoustic trauma, Meniere's disease, and cerebral concussion.  

In September 2003, the appellant was advised of the decision and her appellate rights.  However, no further communication regarding her claim of entitlement to service connection for the cause of the Veteran's death was received until May 2014, when VA received her application to reopen such claim. Therefore, the September 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) , which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for obstructive sleep apnea was received prior to the expiration of the appeal period stemming from the July 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received following the September 2003 denial includes a May 2014 informal claim for benefits, annotated February 1963 and June 1999 rating decisions submitted in August 2014, annotated medical records and service treatment records submitted in February 2015, which are duplicative of the service department records previously considered, and May and December 2015 statements from the appellant, in which she highlighted what she considered to be evidence of TBI symptoms, residuals of a blast injury, acoustic trauma, Meniere's syndrome, concussive force trauma, and a cerebral concussion, related to the Veteran's service and causing the Veteran's death.  The appellant also submitted multiple articles describing a relationship between a head injury or TBI and Alzheimer's disease or other types of dementia.  During the course of her appeal, the appellant also reiterated that the Veteran was a physician and highlighted his statements, including an April 1999 statement and May 1999 correspondence in which he indicated that he had a permanent concussion and frontal lobe atrophy with short-term memory loss and confusion.  

Based on the aforementioned submissions, the AOJ determined that a medical opinion addressing the etiology of the cause of the Veteran's death was necessary to decide the claim.  Specifically, the examiner was requested to address whether the Veteran's cause of death was related to an in-service artillery blast (claimed as a TBI).  See Shade, supra.  As such, in March 2015, a VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that, after a review of the medical records, there was no objective evidence that the Veteran sustained a TBI following an artillery blast while in service.  Therefore, the examiner concluded that the Veteran's cause of death was not related to events that occurred during his military service, to include his claimed TBI.  

In light of the foregoing, the Board finds that the evidence added to the record since the final September 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Specifically, such claim was previously denied on the basis that there was no evidence to show that the Veteran's death was related to military service and the newly received evidence, to include the documents submitted by the appellant addressing the potential relationship between the Veteran's cause of death and an alleged TBI, addresses such matter.  Moreover, the AOJ determined that such evidence triggered VA's duty to assist in obtaining a medical opinion.  See Shade, supra.  Furthermore, while such opinion was negative, the Board finds that an addendum opinion is necessary, as discussed in the Remand section of this decision.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for the Veteran's cause of death is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's reopened claim of entitlement to service connection for the cause of the Veteran's death so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the context of a claim entitlement to service connection for cause of death, proper notice must include a statement of any conditions for which the Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  A review of the record shows that the appellant has not been provided such notice.

Additionally, the Veteran's Certificate of Death shows that he died at Samaritan Lebanon Community Hospital.  These terminal treatment records have not been obtained and associated with the electronic claims file.  As noted previously, the Veteran's death certificate reflects that he died in June 2003 as a result of pneumonia with sepsis due to or as a consequence of severe, rapidly progressing dementia/Alzheimer's type.  Coronary artery disease was also listed as a condition contributing to death, but not resulting in the underlying cause of death.  Despite several maladies listed on the Veteran's death certificate, a review of the record is completely negative for any treatment records in connection with this appeal.  The record suggests that the Veteran received ongoing treatment at Oregon Health Sciences University Hospital and Clinics; however, only treatment records dated from 1985 through 1987 have been associated with the claims file.  Additionally, in May 1999 correspondence, the Veteran and the appellant indicated that the Veteran was being treated for frontal lobe atrophy with short-term memory loss and confusion.  Based on the incompleteness of the record, to include the complete absence of any VA treatment records and extremely limited private treatment records pertaining to the Veteran's conditions during his lifetime, the Board finds that further efforts are necessary to obtain any outstanding treatment records.

Finally, although in March 2015, a VA examiner opined that the Veteran's cause of death was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, a review of the examiner's reasoning suggests that she limited her focus on whether or not the Veteran had a TBI that subsequent resulted in his dementia/Alzheimer's type.  The examiner did not appear to fully consider the appellant's contentions that the Veteran had residuals of blast injury and acoustic trauma, concussive force trauma, cerebral concussion, and Meniere's syndrome that caused the Veteran's death resulting from the condition of dementia/Alzheimer's type.  See April 2014 informal claim for benefits; annotated February 1963 and June 1999 rating decisions submitted in August 2014, annotated medical records and service treatment records submitted in February 2015, and May and December 2015 statements from the appellant.   Therefore, a remand to obtain an addendum to the March 2015 VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must send the appellant a letter providing her the notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically identifying the Veteran's service connected disabilities and providing an explanation of the evidence and information required to substantiate a cause of death claim based on such disabilities, as well as an explanation of the evidence and information required to substantiate a cause of death claim based on any conditions not yet service-connected.    

2.  Send the appellant a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection of the Veteran's cause of death that is not currently of record.  Specifically request that the appellant furnish, or complete updated authorization to obtain, all outstanding, pertinent private and any VA treatment records relevant to the claim on appeal, to include terminal treatment records from Samaritan Lebanon Community Hospital, Oregon Health Sciences University Hospital and Clinics, and treatment for frontal lobe atrophy as mentioned in May 1999 correspondence, as well as any other treatment for pneumonia, dementia/Alzheimer's type, CAD and alleged cerebral concussion, residuals of blast injury, acoustic trauma, Meniere's syndrome, TBI, and concussive force trauma. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted offered the March 2015 opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  

After reviewing the file, the examiner should address the following inquiries:

(A) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any principal or contributory cause of the Veteran's death had onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service, including any alleged residuals of blast injury, acoustic trauma, concussive force trauma, and/or cerebral concussion.

(B) Is it as least as likely as not (i.e., a 50 percent or greater probability) that coronary artery disease was manifested to a compensable degree within a year of separation from military service.  If so, please describe the manifestations.

(C)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected chronic bilateral tinnitus and otitis media with bilateral hearing loss caused, or contributed substantially or materially, combined, aided or lent assistance to cause his death.     

Complete rationale should be given for all opinions and conclusions expressed.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


